Citation Nr: 1213326	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-08 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for Reiter's syndrome and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for cervical spine degenerative disease (cervical spine disability) and, if so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for bilateral elbow disability and, if so, whether service connection is warranted. 

4.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for low back disability and, if so, whether service connection is warranted.

5.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for bilateral knee disability and, if so, whether service connection is warranted. 

6.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for right ankle disability and, if so, whether service connection is warranted.

7.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for bilateral heel spurs and, if so, whether service connection is warranted. 

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for right foot disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty (AD) from February 1973 to January 1976, and he had subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from March 1983 to February 2003 in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Following the hearing, the Board held the record open an additional 30 days, so until November 27, 2011, to allow the Veteran time to obtain and submit additional supporting evidence.  He did not submit any additional evidence, however, either within this time allotted or even since.  He also did not request more time, such as by filing a motion for an extension.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  The Board therefore is proceeding to consider his appeal.

However, the issue concerning whether there is new and material evidence to reopen the previously denied claim of entitlement to service connection for bilateral heel spurs, and the claims for service connection for bilateral hearing loss, tinnitus, and right foot disability are addressed in the REMAND portion of this decision following the ORDER.  The Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, whereas the Board is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  The Veteran has current hypertension; he did not become disabled from hypertension during AD from February 1973 to January 1976, or within one year thereof, meaning by January 1977; it also was not incurred in the line of duty during any period of ACDUTRA from March 1983 to February 2003 and was not incurred in the line of duty from any injury (and not disease) sustained or aggravated during any period of INACDUTRA from March 1983 to February 2003. 

2.  An unappealed January 2004 rating decision denied service connection for Reiter's syndrome, cervical spine disability, bilateral elbow disability, low back disability, bilateral knee disability, and right ankle disability because there was no competent and credible evidence indicating these disabilities were related to the Veteran's military service.

3.  The additional evidence received since that January 2004 decision is cumulative or redundant of evidence previously considered, does not relate to unestablished facts necessary to substantiate these claims, and does not raise a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011).


2.  The January 2004 rating decision denying service connection for Reiter's syndrome, cervical spine disability, bilateral elbow disability, low back disability, bilateral knee disability, and right ankle disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, (2011). 

3.  And there is not new and material evidence since that January 2004 decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet.  App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The RO attempted to obtain the Veteran's service treatment records (STRs) from his period of AD, but determined they are unobtainable.  According to a June 2007 memorandum (with the subject heading, Formal Finding on the Unavailability of Service Records), these records apparently are unavailable.  In this circumstance, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need to still have medical nexus evidence supporting the claim by suggesting a correlation between the condition claimed and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

The RO attempted to obtain the Veteran's missing records from the National Personnel Records Center (NPRC), which is a military records repository, as well as directly from his Army Reserve unit.  Therefore, the RO properly searched for alternative sources for these missing STRs in an attempt to assist the Veteran in proving his claims.  Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a claimant in developing facts pertaining to a claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative medical records).  There is, however, a copy of his military discharge examination in the file (which he personally submitted in connection with a claim he earlier filed).  In addition, he submitted the Army Reserve treatment records he was given when he retired from the reserves.  The RO prepared the memorandum mentioned concluding that all procedures to obtain any remaining records concerning his service have been correctly followed and these efforts documented in the file.  The RO then goes on to conclude that all efforts to obtain these records have been exhausted and, therefore, that further attempts would be futile.  38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

Although it is indeed unfortunate that there are missing STRs, the Veteran has not alleged that he complained about or received any treatment during his service for the conditions at issue.  So even assuming these additional records were available for consideration, they apparently would not contain anything of real significance inasmuch as even he, himself, does not allege to have necessarily experienced any of these conditions while in service, as would, in turn, be reflected in such records of evaluation and/or treatment while in service.

A.  Service Connection for Hypertension

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006, prior to initially adjudicating this claim, so in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by discussing the downstream disability rating and effective date elements of this claim.  So he has received all required notice concerning this claim.

VA also fulfilled its duty to assist him with this claim by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

He admittedly has not been afforded a VA examination in connection with this hypertension claim.  A VA examination must be provided when:  (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service or during a presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards -"competent evidence," "evidence . . . indicat[ing]"," and "medical evidence".  Thus, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.).  Here, though, the Board concludes that an examination and opinion are not needed concerning this claim because there is no medical or lay evidence suggesting the Veteran had persistently elevated blood pressure, suggestive of hypertension, either during his AD service, within one year after, or during any of his subsequent periods of service in the Army Reserves.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Also, to request an examination and opinion in this circumstance would just be as a matter of course, which every Veteran who filed a disability claim could then claim entitlement to merely out of hand.

Therefore, VA has provided all assistance required by the VCAA concerning this claim, and appellate review of this claim may proceed without prejudicing the Veteran. 

B.  Petitions to Reopen the Previously Denied, Unappealed, Claims

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  

VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  But there is no obligation to schedule an examination for an opinion unless and until there is new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran was provided notice letters in April 2005, August 2005, and in October 2005, prior to considering whether there was new and material evidence to reopen the previously denied claims.  These letters, especially in combination, informed him of the evidence needed to substantiate his claims and apprised him of what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  There also was discussion of the downstream disability rating and effective date elements of his claims.  And the October 2005 letter, in particular, explained what would constitute new and material evidence to reopen the previously denied claims.

As already discussed, VCAA notice errors in timing or content, even when they occur, are not presumptively prejudicial.  Rather, as the pleading party attacking the agency's decision, the Veteran bears this burden of proof.  And to show the error was more than harmless, again, even assuming one occurred, it must be established that it was outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has not made any such allegation or pleading in this particular instance.  38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all relevant evidence that is obtainable, and therefore appellate review of these claims may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  


It is worth repeating that, in the absence of new and material evidence, VA is not required to provide assistance to a claimant in attempting to reopen a previously disallowed claim - including by obtaining a VA examination and medical nexus opinion.  Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003).

The Board therefore is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Statutes, Regulations, and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Hypertension and arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (Note 1) (2011).

The minimum compensable rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2011). 

Arthritis is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  But even when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0-percent disabling) under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  This 10 percent evaluation is combined, not added, under 38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation also will be assigned when there is 
X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

So arthritis must be objectively confirmed by X-ray.  But once confirmed, it warrants the minimum compensable rating of 10 percent even if there is no associated limitation of motion or noncompensable limitation of motion.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Turning now to the facts and circumstances of this particular case.  It is already known the Veteran had a period of AD service from February 1973 to January 1976 and 20 years of additional service in the Army Reserves from March 1983 to February 2003.  So for each of his claimed conditions, if due to disease or injury, it must be determined whether it was incurred or aggravated during active military service while on AD or ACDUTRA.  And if due to injury (though not disease), there also remains the possibility it was incurred in or aggravated while on INACDUTRA.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

National Guard duty, on the other hand, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

It is additionally worth pointing out that the presumption of incurrence of a condition in service does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010). 

III.  Service Connection for Hypertension

The Veteran asserts that his hypertension is attributable to his military service.  For the reasons and bases discussed below, however, the Board finds that service connection for hypertension is not warranted.

He does not claim to have complained about or been treated for hypertension during his AD service or during any other period of service, either, so also while on ACDUTRA and INACDUTRA in the reserves.  However, his STRs from his period of service in the Army Reserves show that, in March 1993, that he had a cardiovascular risk screening assessment.  His blood pressure was 133/97, and an electrocardiogram (EKG) was normal.  His blood pressure was noted to have been just "mildly high."  He was 39 years old, and the report found that he had the same health risks as someone of his exact age.  None of his service records make note of any complaints, treatment or diagnosis of hypertension - meaning persistently elevated blood pressure, not just an acute or isolated finding or suggestion of this.

The Veteran submitted a letter from his private physician, K.R.G. M.D., dated in August 2006.  Dr. G. stated that, based on a then recent echocardiogram, the Veteran has heart damage - left ventricular hypertrophy and mild global hypokinesis due to ongoing long-standing hypertension.  But this is not suggestive of the Veteran's hypertension necessarily dating back to his military service and, in particular, to a time when he was on either AD or ACDUTRA since his INACDUTRA service would only be qualifying in the event there was relevant injury, not also disease such as hypertension.  There is no indication hypertension was diagnosed during a period of qualifying service, keeping in mind that he served on AD from February 1973 to January 1976, so many years ago.  And although he also subsequently served at various times on ACDUTRA and INACDUTRA from March 1983 to February 2003, there was not indication of persistently elevated blood pressure suggestive of hypertension during that additional service, and the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309(a), permitting the presumption of service incurrence if shown within one year after service to a compensable degree, apply only to his period of AD, not also to his additional service on ACDUTRA and INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period).  The evidence does not show that he became disabled at any point during his period of duty and he was not diagnosed with hypertension.  Indeed, the Board notes that on multiple Army Reserve reports of medical history and examination from March 1983 to October 1994 he was noted to have no medical complaints or abnormalities pertaining to hypertension.  In sum, because he was not disabled from a disease or an injury incurred or aggravated in line of duty while serving on ACDUTRA, he is not entitled to service connection for hypertension.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.


But of equal or even greater significance, none of the post-service medical records contains a medical opinion relating the Veteran's current hypertension to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Here, the only evidence suggesting with any measure of specificity a relationship between the Veteran's hypertension and his military service comes in the way of his own unsubstantiated lay statements.  But he simply is not competent to attribute this condition to his service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not competent to render medical opinions, including on causation).  He is only competent to comment, for example, on the type of symptoms he experienced during service and during the many years since, but not their cause insofar as whether they are attributable to hypertension from his military service.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The point at which he developed hypertension, meaning the point at which his blood pressure continued to be so elevated to the point that this diagnosis was deemed warranted, is ultimately a medical, not lay, determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  This is especially true since a diagnosis of hypertension is predicated on empirical data, namely, as mentioned, blood pressure readings taken over a course of time, not just in isolation.

As no competent and credible evidence shows the Veteran's hypertension incepted either during his AD military service, or during the one-year presumptive period after that service, or that his hypertension is otherwise attributable to his service in the Army Reserves, the Board finds that the preponderance of the evidence is against this claim for service connection for hypertension.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

IV.  Petitions to Reopen the Previously denied Claims

In his application for VA compensation benefits in May 2003, the Veteran, in part, requested service connection for Reiter's syndrome, cervical spine disability, bilateral elbow disability, low back disability, bilateral knee disability, and right ankle disability.  Reiter's disease or syndrome "is defined as 'a triad of symptoms of unknown etiology comprising urethritis ([inflammation of the urethra]) conjunctivitis, and arthritis (the dominant feature) ... chiefly affecting young men, and usually running a self-limited but relapsing course'."  Tozian v. Derwinski, 3 Vet. App. 268 (1992).

The Veteran submitted private treatment records from the Baytown Medical Benefit Association dated from June to September 1998.  He complained of joint pain.  Arthritis of the knees, elbows and shoulders was diagnosed.  In September 1998, he was referred to a rheumatologist.  

The Veteran also submitted private treatment records from A.S., M.D., dated from October to December 1998.  The Veteran complained of increasing pain in his neck, low back, shoulders, elbows, and knees.  A left elbow X-ray series found a tiny area of arthropathy on the olecranon process.  No abnormality was noted on a bilateral knee X-ray series.  Cervical spine X-ray series found mild degenerative disc disease at the C3-C5 level.  A lumbar spine X-ray series found mild degenerative disc disease at the L4-L5 level.  Diagnoses of neck and back pain, rheumatoid arthritis, and Reiter's syndrome were rendered.  Another private treatment record dated in June 1999 noted continuing treatment for these conditions.  

In a June 2003 statement, the Veteran stated that the years of marching and physical training in service had caused a mild narrowing of his joints in his neck and back.  He was first diagnosed with tendonitis in his knees and elbows, referred to a rheumatologist (Dr. S.), diagnosed with Reiter's syndrome, and Dr. S. treated him with medication.  During his hearing before the Board in October 2011, the Veteran asserted that his Reiter's syndrome, cervical spine disability, bilateral elbow disability, low back disability, bilateral knee disability, and right ankle disability were caused by the years of marching and physical training in service.

In a January 2004 decision, the RO noted that the Veteran's STRs were unavailable and denied his claims because the evidence of record did not link the disabilities claimed to his service.  He was duly apprised of that January 2004 rating decision initially considering and denying these claims, and when he did not appeal that decision, the claims became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Because these claims have been previously considered and denied, and the decision was not timely appealed, the Board has the jurisdictional responsibility to first determine whether there is new and material evidence since the earlier decision to reopen these claims, irrespective of what the RO may have determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant because further consideration of these claims is neither required nor permitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996). 


When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

New evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (indicating the newly-presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).  


Moreover, the Court more recently decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  The Court emphasized that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 


In February 2005, the Veteran requested that the claims of service connection for Reiter's syndrome, cervical spine disability, bilateral elbow disability, low back disability, bilateral knee disability, and right ankle disability be reopened.  He submitted copies of a portion of his STRs, dated from his enlistment into the Army Reserves in March 1983 to October 1994, which were given to him upon his retirement from the Army Reserves in February 2005.

These STRs are new, however, they merely show normal service examinations in March 1983, November 1987, and February 1993.  In addition, and perhaps as importantly, in the history sections of his November 1987 and February 1993 examination reports, he checked "no" to the questions regarding whether he ever had or then currently had frequent or painful urination, swollen or painful joints, arthritis, rheumatism, or bursitis, bone, joint or other deformity, painful or trick elbow, recurrent back pain, or trick or locked knee.  So he himself expressly denied having experienced any relevant symptoms.

So even accepting these are official service department records that may not have been previously considered, see 38 C.F.R. § 3.156(c), in turn negating the need to have new and material evidence, there still is no competent evidence showing any in-service incurrence of Reiter's syndrome, cervical spine disability, bilateral elbow disability, low back disability, bilateral knee disability, and right ankle disability.  Indeed, there is express indication in these additional records to the contrary.  Importantly, the Veteran has not identified or submitted any additional evidence that might otherwise substantiate in-service incurrence or aggravation of these conditions.  And there also is no other competent evidence in the file that might alternatively substantiate incurrence of these disabilities during his service.  So, without such crucial evidence, the Board must continue to deny these claims.  There also remains no possibility that any of these conditions manifested due to injury or disease during AD, ACDUTRA, or INACDUTRA.


So just as when these claims were previously considered and denied, there continues to be no competent evidence suggesting this required linkage or correlation.  As it stands, there are only the Veteran's unsubstantiated lay allegations of a relationship or correlation between his military service and these disabilities.  In statements and testimony, he essentially stated that he incurred these disabilities at issue as a result of his long-term participation in physical training in service.  His statements to this effect are not new, as he made these same statements prior to the January 2004 RO denial of these claims.  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  These statements also do not raise a reasonable possibility of substantiating these claims.  The Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again pointed this out.  Moreover, his written and oral testimony is essentially reiterating arguments he made prior to the RO earlier denying these claims, so in this respect this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, none of the additional evidence since the prior final decision of January 2004 addresses at least one element of service connection that was missing when these claims were previously considered and denied.


ORDER

The claim for service connection for hypertension is denied.

The petitions to reopen the claims for service connection for Reiter's syndrome, cervical spine disability, bilateral elbow disability, low back disability, bilateral knee disability, and right ankle disability, also are denied.


REMAND

I.  Service-Connection Claims

The Veteran claims that he developed bilateral hearing loss, tinnitus, and a right foot disability due to his military service, and that he has continuously suffered from these conditions since separating from service.  Unlike his hypertension claim, as these conditions are capable of lay observation, a lay person such as him is competent to state that he had hearing loss, tinnitus and a right foot condition in service and continuously thereafter.  

Nevertheless, as the Board also has pointed out, although prong (3) of Shedden does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.

Therefore, the Veteran will be provided an examination regarding these claims.

II.  Petition to Reopen the Claim of Service Connection for Bilateral Heel Spurs

Unlike the other petitions to reopen, the Veteran has specified that there are treatment records regarding this claim that are not a part of the record.  He submitted a physical profile report dated in November 1999 noting that he was instructed not to run during physical training because of exostosis of his right foot.  He notes that his bilateral heel spurs were surgically removed at a private facility in 2000, while he was in the Army Reserves.  These records should be obtained.  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his bilateral hearing loss, tinnitus, and any foot condition.  Obtain these additional medical treatment records (those not already on file).  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

*He must be specifically informed that he should provide information concerning or submit the treatment records regarding the surgical removal of his heel spurs in 2000 or thereabouts.

2.  Schedule a VA audiological examination for opinions concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss, if found on examination to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes, and his tinnitus, are related to his military service - in particular, if one accepts that he was exposed to loud noise during his service.

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In making this determination of causation, the designated audiologist or other examiner must bear in mind that the Veteran is competent to report having experienced difficulty hearing and tinnitus during and since his service.  So the mere absence of any actual documentation of either hearing loss or tinnitus during service, or even during the many years since, cannot be the sole basis for disassociating his hearing loss and tinnitus from his military service.  If, however, there is a medical basis for expecting some objective indication of hearing loss more contemporaneous to the noise exposure in service, such as during the March 1983, November 1987, and February 1993 service examinations that included audiograms showing no evidence of hearing loss, then it is permissible for the examiner to cite this as one of the reasons for disassociating any current hearing loss from the noise exposure in service, so long as the examiner also provides some discussion of the underlying medical rationale and reasoning for this expectation.  The examiner should also consider any additional noise exposure the Veteran may have had since service as a possible cause of his current hearing loss and tinnitus, including age, any occupational noise exposure in his civilian job, or in his recreational activities.

The Board ultimately will have to access the Veteran's credibility, so not just competency, regarding whether he has experienced continuous hearing loss and tinnitus since the noise exposure in service versus any additional noise exposure since service to determine the ultimate probative value of his lay testimony concerning this and the cause of his hearing loss and tinnitus.

If the examiner determines that he/she cannot provide this requested medical nexus opinion without resorting to mere speculation, then he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

It therefore is absolutely imperative the examiner review the claims file for the pertinent history, including the records and audiograms concerning the Veteran's service, his lay testimony, and a complete copy of this decision and remand.

3.  Also schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's right foot disability is:  a) the result of disease or injury incurred or aggravated during his AD or ACDUTRA service, or b) any right foot arthritis found was manifested to a compensable degree of at least 
10-percent disabling within one year after the conclusion of his AD service (meaning by January 1977), c) is the result of injury, but not disease, incurred or aggravated during his INACDUTRA service, or d) is otherwise related to any of these periods of service or dates back to any of these periods of service.

*The basis of his claim is that the physical training and activities he constantly had to do in service are the reason he now has a right foot disability.  So the opinion should address this type of repetitive trauma as the possible source or cause of the right foot disability.

The term "as likely as not" means at least 50-percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The Board ultimately will have to access the Veteran's credibility, so not just competency, regarding whether he has experienced a right foot disability continuously since service.

If the examiner determines that he/she cannot provide this requested medical nexus opinion without resorting to mere speculation, then he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

4.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


